M.D. Appeal Dkt.
32 - 2021


                        IN THE SUPREME COURT OF PENNSYLVANIA
                                    MIDDLE DISTRICT


   LINDA REIBENSTEIN, AS THE                             No. 616 MAL 2020
   ADMINISTRATRIX OF THE ESTATE OF
   MARY ANN WHITMAN, DECEASED
                                                         Petition for Allowance of Appeal
                   v.                                    from the Order of the Superior
                                                         Court
   CHARLES BARAX, M.D.; AND MERCY
   HOSPITAL, SCRANTON
   ________________________________

   LINDA REIBENSTEIN, AS THE
   ADMINISTRATRIX OF THE ESTATE OF
   MARY ANN WHITMAN, DECEASED

                   v.

   PATRICK D. CONABOY, M.D.; AND
   COGNETTI & CONABOY FAMILY
   PRACTICE, P.C.


   PETITION OF: PATRICK D. CONABOY,
   M.D. ; AND COGNETTI & CONABOY
   FAMILY PRACTICE, P.C.


                                            ORDER



 PER CURIAM

          AND NOW, this 4th day of May, 2021, the Petition for Allowance of Appeal is

 GRANTED. The issues, as stated by petitioner, are:


      (1) Whether, in an issue of first impression and statewide importance, this Court
          should accept this appeal and rule that “cause of death”, as it appears in
          MCARE’s statute of limitations (40 P.S. § 1303.513(d) (“Statute of
          Repose”)), refers to medical cause of death, and not “conduct leading to
          death” (or legal cause of death) as Superior Court erroneously held, and
      vacated a Superior Court precedential decision that is directly at odds with
      MCARE’s plain meaning and stated purposes?

   (2) Whether, in an issue of first impression and statewide importance, this Court
       should accept this appeal to clarify that the statute of limitations on a
       wrongful death or survival act claim may only be tolled under section 513(d)
       of MCARE (40 P.S. § 1303.513(d) (“Statute of Repose”)), where a plaintiff
       proves that the defendant against whom the claims are asserted (and not a
       third party) affirmatively misrepresented or fraudulently concealed
       decedent’s cause of death?


Petitioner’s Application to File a Reply Brief is DENIED.

Justice Donohue did not participate in the consideration or decision of this matter.




                                   [616 MAL 2020] - 2